               Case 3:20-cv-05973-BHS Document 7 Filed 10/05/20 Page 1 of 2



1                                                           HONORABLE BENJAMIN H. SETTLE
2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
8                                       AT TACOMA
9
     HP TUNERS, LLC, a Nevada limited      )
10
     liability company,                    ) CASE NO. 3:20-cv-05973-BHS
                                           )
11                      Plaintiff,         ) PLAINTIFF’S CORPORATE DISCLOSURE
                                           ) STATEMENT
12            vs.                          )
                                           )
13   SYKED PERFORMANCE                     )
     ENGINEERING, LLC, a Washington limited)
14   liability company,                    )
                                           )
15
                        Defendant.         )
16

17
            Pursuant to Fed. R. Civ. P. 7.1, Plaintiff HP TUNERS, LLC hereby certifies that there is
18
     no parent corporation or any publicly held corporation owning 10% or more of its stock.
19
            Dated this 5th day of October, 2020.
20
                                                    RESPECTFULLY SUBMITTED,
21
                                                    s/ Andrew P. Bleiman
22                                                  Andrew P. Bleiman
                                                    (admitted pro hac vice)
23                                                  Marks & Klein, LLP
                                                    1363 Shermer Road, Suite 318
24                                                  Northbrook, Illinois 60062
                                                    (312) 206-5162
25
                                                    E-mail: andrew@marksklein.com

      PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT –
      page 1                                                    Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
             Case 3:20-cv-05973-BHS Document 7 Filed 10/05/20 Page 2 of 2



1
                                                Stephen G. Leatham, WSBA #15572
2                                               211 E. McLoughlin Boulevard, Suite 100
                                                Vancouver, WA 98663
3
                                                Telephone: (360) 750-7547
4
                                                Fax: (360) 750-7548
                                                E-mail: sgl@hpl-law.com
5
                                                Attorneys for HP Tuners, LLC
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT –
     page 2                                                Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                           211 E. McLoughlin Boulevard, Suite 100
                                                                                                      PO Box 611
                                                                                       Vancouver, WA 98666-0611
                                                                                                   (360) 750-7547
